DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statement filed 07/19/2022 has been considered by the Examiner.

Response to Arguments
Applicant's arguments, see pages 5-7, filed 07/19/2022, with respect to 35 U.S.C 103 rejections have been fully considered but they are not persuasive. The Applicant argues:
Applicant submits that claim 21 is not obvious in view of the cited references since there is no reason to combine the references as suggested by the Examiner.
The Specht reference discusses that when joining a housing to a head part, sand blasting can be used on one or both connection surfaces to provide a roughened, clean uncontaminated connection surface. (See para. [0070] - [0071]). However, as admitted by the Examiner, Specht does not discuss "wherein a portion of the surface of the metallic device container includes a textured surface having a root mean square value between 3.05 micrometers (μm) and 10.2μm." (Page 4, Office Action).
The Examiner cites Chauvy reference for such subject matter. Here, Chauvy discusses a method for characterizing surface topography. (Abstract). Chauvy discusses different ways to define and measure surface roughness. However, no importance is attached to any of the roughness levels in the context of providing an attachment surface. Chauvy merely describes a varying list of differing surface roughnesses and ways to describe them. No importance is attached to any of the possible roughnesses. Accordingly, nowhere in the Chauvy reference does he suggest that a surface having an area root mean square value between 3.05 micrometers (μm) and 10.2 μm would be good for attaching to a header. Nothing in the Chauvy reference specifically applies to the Specht reference.
Thus, the Examiner appears to impermissibly use the claims of this application as a roadmap to piece together disparate disclosures. "It is impermissible to use the claimed invention as an instruction manual or 'template' to piece together the teachings of the prior art so that the claimed invention is rendered obvious." In re Fritch, 972 F.2d 1260, 1266 (Fed. Cir. 1992) (citing In re Gorman, 933 F.2d 982, 987 (Fed. Cir. 1991)). Here, the Office Action appears to have used the features of claim 1 as a template to piece together the teachings of the prior art to construct the rejection. However, absent access to Appellant's disclosure, a person of ordinary skill in the art would be unable to piece together the teachings of the applied references to arrive at the requirements of Appellant's claims. In particular, absent Appellant's disclosure, a person of ordinary skill would not modify Specht to include: wherein a portion of the surface of the metallic device container includes a textured surface having a root mean square value between 3.05 micrometers (μm) and 10.2μm.
Accordingly, the claims are not obvious in view of the cited combination.

The Examiner disagrees.  The Examiner contends that Chauvy teaches characterization of titanium surfaces for biomedical applications (title, abstract (page 49), Summary and Conclusions).  Chauvy teaches that in industrial practice, the use of mechanical processes, such as polishing and blasting, and plasma deposition techniques, to produce implant surfaces with increased roughness, is common practice (Introduction, paragraph 1).  The Examiner contends that Chauvy was not referenced to teach providing an attachment surface as Specht was used to teach that particular limitation (see Non-final rejection (4/19/2022), at least page 4).  As stated in the Non-final rejection (4/19/2022 – at least page 4), Specht states that the surface of the metallic housing is roughened (see paragraphs [0003] and [0071], i.e., textured) and that the header is connected with the housing via a joining agent (see paragraphs [0026] and [0031]).  Specht just does not teach wherein the textured surface has an area root mean square value between 3.05 micrometers (μm) and 10.2 μm.  Chauvy was referenced specifically to teach this range for the textured surface.  Chauvy teaches characterization of titanium surfaces for biomedical applications, which the Examiner contends is of particular relevance to Specht.  Specht clearly teaches a biomedical application as it teaches a method for connecting a housing of an active implantable medical device to a head part (abstract).  Specht also teaches that the housing is a titanium housing (paragraph [0003]).  Therefore, the Examiner disagrees that there was any impermissible use of the claims of the instant application as a roadmap to piece together disparate disclosures.  The Examiner contends that the disclosures are not disparate for the reasons indicated above and that one of ordinary skill in the art would have found it obvious to combine the teachings of Specht and Chauvy.  Therefore, the 35 U.S.C 103 rejection of claim 21 is maintained.  The Applicant explains that independent claim 34 includes similar subject matter as claim 21, and argues that claim 34 should therefore be allowable for the same reasons argued for claim 21.  As stated hereinabove, the Examiner disagrees with the arguments directed to the 35 U.S.C 103 rejection of claim 21, and therefore the 35 U.S.C 103 rejection of claim 34 is also maintained.  The 35 U.S.C 103 rejections to all dependent claims are also maintained.  Please see 35 U.S.C 103 rejections below.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 23-26, 34-35, 38-39, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No. US 2011/0293866 to Specht et al. (hereinafter referred to as "Specht"), in view of Chauvy, et al. (Chauvy, P.F., C. Madore, and D. Landolt. “Variable length scale analysis of surface topography: characterization of titanium surfaces for biomedical applications.” Surface and Coatings Technology 110.1 (1998): 48-56., hereinafter “Chauvy”).
Regarding claim 21, Specht discloses an implantable medical device comprising: a metallic device container having a surface (e.g. Fig. 1, paragraphs [0039] disclose an implantable medical device with a metallic housing), the device container including an electronic module within the metallic device container (e.g. paragraph [0023] states that the housing encloses at least one electronic unit); a header core and a header shell disposed around the header core and attached to the device container forming an interface with at least a portion of the textured surface (e.g. paragraph [0026], [0031] discloses a header or connecting head that is connected with the housing via a joining agent).
Specht states that the surface of the metallic housing is roughened (paragraphs [0003] and [0071]), but fails to teach the limitation wherein a  portion of the surface of the metallic device container includes a textured surface having an area root mean square value between 3.05 micrometers (μm) and 10.2 μm.  However, Chauvy teaches roughening implantable titanium surfaces to produce the claimed RMS roughness (Table 1; Figure 9) with methods including sandblasting to provide the predictable results of influencing attachment (Introduction, paragraph [0001]).  Therefore, providing such roughness to Specht would have been obvious to one having ordinary skill in the art at the time the invention was made to provide predictable results of influencing attachment.  One of ordinary skill in the art would have also recognized that Specht already stated that the surface of the metallic housing is roughened and such modification would be applying a known technique to a known device.
Therefore, claim 21 is unpatentable over Specht, et al. in view of Chauvy, et al.

Regarding claims 23 and 24, Specht, in view of Chauvy, renders obvious the implantable medical device of claim 21, as indicated hereinabove.  Specht further teaches the limitation wherein the header shell is a thermoset polymer, such as an epoxy (e.g. paragraph [0026] states that the header includes a silicone, epoxy resin, or a polyurethane).
Therefore, claims 23-24 are unpatentable over Specht, et al. in view of Chauvy, et al.

Regarding claims 25 and 26, Specht, in view of Chauvy, renders obvious the implantable medical device of claim 21, as indicated hereinabove.  Specht does not specifically teach the limitations of claims 25 and 26, that is wherein the area root mean square value of the textured surface is between 3.81 μm and 8.89 μm or 3.30 μm and 3.81 μm.  However, Chauvy teaches roughening implantable titanium surfaces to produce the claimed RMS roughness (Table 1; Figure 9) with methods including sandblasting to provide the predictable results of influencing attachment (Introduction, paragraph [0001]).  Therefore, providing such roughness to Specht would have been obvious to one having ordinary skill in the art at the time the invention was made to provide predictable results of influencing attachment.  One of ordinary skill in the art would have also recognized that Specht already stated that the surface of the metallic housing is roughened and such modification would be applying a known technique to a known device.
Therefore, claims 25-26 are unpatentable over Specht, et al. in view of Chauvy, et al.

Regarding claim 34, Specht discloses a method of forming an implantable medical device, comprising: texturing an interface surface of an implantable medical device container to form a textured surface, the implantable medical device container including an electronic module within the implantable medical device container (e.g. Fig. 1, paragraphs [0039] disclose an implantable medical device with a metallic housing, paragraph [0023] states that the housing enclose at least one electronic unit); injecting a mixture of an epoxy resin and a hardener in a contained space to contact the interface surface of the implantable medical device container, and curing the mixture to form a header shell attached to the implantable device container at least at a portion of the interface surface (e.g. paragraphs [0016-0017] discloses a curable joining agent for connecting a housing to a header, paragraph [0026] discloses the header that can project from the housing and can be arranged fully or in part on the housing, that may contain epoxy resin). Specht states that the surface of the metallic housing is roughened (paragraphs [0003] and [0071]), but fails to teach the limitation wherein the textured surface has an area root mean square value between 3.05 micrometers (μm) and 10.2 μm.  However, Chauvy teaches roughening implantable titanium surfaces to produce the claimed RMS roughness (Table 1; Figure 9) with methods including sandblasting to provide the predictable results of influencing attachment (Introduction, paragraph [0001]).  Therefore, providing such roughness to Specht would have been obvious to one having ordinary skill in the art at the time the invention was made to provide predictable results of influencing attachment.  One of ordinary skill in the art would have also recognized that Specht already stated that the surface of the metallic housing is roughened and such modification would be applying a known technique to a known device.
 Therefore, claim 34 is unpatentable over Specht, et al. in view of Chauvy, et al.

Regarding claim 35, Specht, in view of Chauvy, renders obvious the method of claim 34, as indicated hereinabove.  Chauvy further teaches wherein texturing the interface surface includes particle blasting (Table 1 – sandblasted, e.g., particle blasting).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Specht so that the surface of the metallic container is treated as taught by Chauvy, since Specht already stated that the surface of the metallic housing is roughened and such modification would be applying a known technique to a known device. 
Therefore, claim 35 is unpatentable over Specht, et al. in view of Chauvy, et al.

Regarding claims 38 and 39, Specht, in view of Chauvy, renders obvious the method of claim 34, as indicated hereinabove.  Specht does not specifically teach the limitations of claims 38 and 39, that is wherein the area root mean square value of the textured surface is between 3.81 μm and 8.89 μm or 3.30 μm and 3.81 μm.  However, Chauvy teaches roughening implantable titanium surfaces to produce the claimed RMS roughness (Table 1; Figure 9) with methods including sandblasting to provide the predictable results of influencing attachment (Introduction, paragraph [0001]).  Therefore, providing such roughness to Specht would have been obvious to one having ordinary skill in the art at the time the invention was made to provide predictable results of influencing attachment.  One of ordinary skill in the art would have also recognized that Specht already stated that the surface of the metallic housing is roughened and such modification would be applying a known technique to a known device.
Therefore, claims 38-39 are unpatentable over Specht, et al. in view of Chauvy, et al.

Regarding claim 41, Specht, in view of Chauvy, renders obvious the method of claim 34, as indicated hereinabove.  Chauvy also teaches the limitation of instant claim 41, that is wherein the contained space further includes a header core, and a mixture of the epoxy resin and the hardener contacts the interface surface of the implantable medical device container and the header core (e.g. paragraphs [0016-0017] discloses a curable joining agent for connecting a housing to a header, paragraph [0026] discloses the header that can project from the housing and can be arranged fully or in part on the housing, that may contain epoxy resin).
Therefore, claim 41 is unpatentable over Specht, et al. in view of Chauvy, et al.

Claims 22, 29, 30, 36 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht and Chauvy as applied to claims 21 and 34, further in view of United States Patent Application Pub. No. US 2005/0274772 Al to Nelson et al. (hereinafter referred to as "Nelson").
Regarding claims 22, 29, and 36, Specht, in view of Chauvy, renders obvious the implantable medical device of claim 21 and method of claim 34, as indicated hereinabove.  Specht, in view of Chauvy, fails to teach the limitation wherein the textured surface is treated by a laser treatment including a number of substantially spherical particles. This limitation is taught by Nelson, which disclose a laser surface treatment. Referring to paragraphs [0015-0016], a laser treatment may be used to modify the surface roughness. The treatment can be used to selectively pattern a surface to attract particles in the solution to areas on which conductive traces are to be placed. It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the invention taught by Specht and Chauvy to use the laser surface treatment taught by Nelson, since such modification would be applying a known technique to a known device, yielding the predictable result of an alternative way for modifying the roughness of a surface that is more precise.
Therefore, claims 22, 29, and 36 are unpatentable over Specht, et al. and Chauvy, et al, in view of Nelson, et al.
Regarding claim 30, Specht, in view of Chauvy, renders obvious the implantable medical device of claim 21, as indicated hereinabove.  Specht, in view of Chauvy, does not teach the limitation of instant claim 30, that is wherein the textured surface includes at least one pattern of ridges and troughs.  However, Nelson teaches the limitation wherein the textured surface includes at least one pattern of ridges and troughs (paragraphs [0015] and [0017] - states that the laser treatment may be used to form conductive traces, which may be considered as a pattern of ridges and troughs). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the invention taught by Specht and Chauvy to use the laser surface treatment taught by Nelson, since such modification would be applying a known technique to a known device, yielding the predictable result of an alternative way for modifying the roughness of a surface that is more precise.
Therefore, claim 30 is unpatentable over Specht, et al. and Chauvy, et al, in view of Nelson, et al.

Regarding claim 40, Specht, in view of Chauvy, renders obvious the method of claim 34, as indicated hereinabove.  Specht, in view of Chauvy, does not teach the limitation of instant claim 40, that is wherein texturing the interface surface includes texturing the interface surface to form a first pattern and a second pattern, wherein the first pattern is different from the second pattern.  However, Nelson teaches the limitation wherein texturing the interface surface includes texturing the interface surface to form a first pattern and a second pattern, wherein the first pattern is different from the second pattern (e.g. paragraph [0022] states that the adjacent surface regions 14 and 16 can be treated to have different characteristic). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the invention taught by Specht and Chauvy to use the laser surface treatment taught by Nelson, since such modification would be applying a known technique to a known device, yielding the predictable result of an alternative way for modifying the roughness of a surface that is more precise.
Therefore, claim 40 is unpatentable over Specht, et al. and Chauvy, et al, in view of Nelson, et al.

Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht and Chauvy as applied to claim 21, further in view of United States Patent Application Pub. No. US 2003/0069612 to Zart et al. (hereinafter referred to as "Zart").
Regarding claim 27, Specht, in view of Chauvy, renders obvious the implantable medical device of claim 21 and method of claim 34, as indicated hereinabove.  Specht, in view of Chauvy, fails to teach the limitation wherein the header shell is an epoxy with a Shore D hardness between 80 and 90. This limitation is taught by Zart, which teaches an implantable medical device, with a header may be formed of thermoset plastic material such as epoxy with a hardness of between SOD and 90D Shore (e.g. paragraph [0008, 0030]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht to comprise a header with the same hardness property as taught by Zart, since both inventions are taught to use similar materials (i.e. epoxy resin).
Therefore, claim 27 is unpatentable over Specht, et al. and Chauvy, et al, in view of Zart, et al.

Regarding claim 28, Specht, Chauvy, and Zart render obvious the implantable medical device of claim 27, as indicated hereinabove. As for the limitation requiring the volume fraction of resin to hardener in the epoxy to be approximately 2 to 1, the Examiner submits that such fraction is commonly used in the art and would be obvious for one with ordinary skills in the art to use such fraction to provide the predictable results of creating a workable epoxy.
Therefore, claim 28 is unpatentable over Specht, et al. and Chauvy, et al, in view of Zart, et al.

Claims 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Specht and Chauvy as applied to claim 21, further in view of United States Patent Application Pub. No. US 2012/0265272 to Judkins (hereinafter referred to as "Judkins").
Regarding claims 31-33, Specht, in view of Chauvy, renders obvious the implantable medical device of claim 21, as indicated hereinabove.  Specht, in view of Chauvy, fails to discuss features regarding the thickness of the metallic device container. Judkins discloses an implantable medical device having a metallic housing 110 and a header 120, wherein the device housing has an exemplary thickness of 12 millimeters (mm) (e.g. Figs. 3A-3C, paragraph [0041]). This thickness would read on the required feature of claims 32 and 33 as they require the metallic device container to have a thickness between 6mm-16mm and 8mm-12mm respectively. Regarding the requirement of claim 31, the Examiner submits that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the thickness of the device housing 110 to be within the range of 14mm-16mm, since Judkins states that the dimension shown in Figs. 3A-3C is just an exemplary dimension, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (MPEP 2144.05). Regarding the limitation requiring the header shell to fail in the bulk in side load testing, the Examiner submits that a specific feature with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, satisfying the claimed structural limitations would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Specht, Chauvy, and Judkins, and therefore fails to patentably distinguish the claimed invention from the prior arts. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by Specht so that the dimension of the IMD housing to be in the same range as the IMD housing of Judkins, since both inventions are concerned with the same field of endeavor, namely IMDs for neuromodulation or cardiac rhythm management.
Therefore, claims 31-33 are unpatentable over Specht, et al. and Chauvy, et al, in view of Judkins.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792